Citation Nr: 0629398	
Decision Date: 09/18/06    Archive Date: 09/26/06

DOCKET NO.  04-06 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to July 
1971.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida, which denied the benefits sought on 
appeal.

In the January 2003 statement in support of claim, the 
veteran also appears to be claiming service connection for 
dental work.  As this claim has not been developed for 
appellate review, the Board refers the claim to the RO for 
appropriate action.

The claim for service connection for hepatitis C is addressed 
in the remand attached to this decision and will be remanded 
to the RO through the Appeals Management Center (AMC), in 
Washington, D.C.


FINDING OF FACT

The competent medical evidence shows that the veteran's 
current bilateral hearing loss and tinnitus are related to 
noise exposure during his service.


CONCLUSION OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

2.  Service connection for tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304 (2005).




REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in October 2001 and February 
2002; and a rating decision in November 2002.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the February 2004 statement of the case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  VA has also obtained a 
medical examination in relation to this claim.  Thus, the 
Board finds that VA has satisfied both the notice and duty to 
assist provisions of the law.
Turning to the relevant law, a claimant with active service 
may be granted service connection for a disease or disability 
either incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

Certain chronic diseases, like sensorineural hearing loss, 
may be presumed to have been incurred during service if they 
become disabling to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

The disease entity for which service connection is sought 
must be "chronic" as opposed to merely "acute and transitory" 
in nature.  For the showing of chronic disease in service, 
there is required a combination of manifestations sufficient 
to identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  Where the fact of chronicity in 
service is not adequately supported a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West , 11 Vet. App. 415, 419 
(1998) (citing Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992)).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Espiritu v. Derwinski , 2 Vet. App. 492, 
494 (1992).

Applicable regulations provide that impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1000, 2000, 3000, and 4000 Hz are 
40 decibels or greater; the thresholds for at least three of 
these frequencies are 26 decibels or greater; or when speech 
recognition scores are 94 percent or less.  38 C.F.R. § 3.385 
(2005).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet.App.143, 148-49 
(2001) (a discussion of all evidence by the Board is not 
required when the Board has supported its decision with 
thorough reasons and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the evidence is at least in equipoise regarding the 
veteran's claims for service connection for bilateral hearing 
loss and tinnitus.  The competent medical evidence 
demonstrates that the veteran currently has the conditions.  
There is an opinion from a physician that tinnitus and 
hearing loss are related to noise exposure during the 
veteran's service.  Therefore, the Board finds that service 
connection for bilateral hearing loss and tinnitus is 
warranted.

The service medical records are void of any complaints, 
symptoms, findings, or diagnoses of bilateral hearing loss or 
tinnitus.  A medical record from June 1971 shows a diagnosis 
of left ear otitis media.  The July 1971 separation 
examination shows the veteran's hearing to be 15/15.  A 
review of the veteran's DD 214 shows that his military 
occupation specialty was that of supply man.

The post-service medical records consist of audiograms from 
the veteran's federal civil service records from September 
1984 to May 1994 during which time he was employed as a 
carpenter.  The audiograms show evidence of hearing loss, but 
are void of any evidence of tinnitus.

The claims file is otherwise void of treatment records that 
show complaints, symptoms, findings, or diagnoses of 
bilateral hearing loss or tinnitus.

In a September 2002 VA examination, the veteran complained of 
hearing difficulty and stated that he was exposed to 
extensive gunfire, artillery, and missile noise in service.  
He stated that he experienced some noise exposure as a 
carpenter in civilian life, but wore ear protection while 
operating noisy equipment.  The veteran was unsure of the 
onset of his tinnitus, which the examiner provided "was 
possibly a gradual onset while in the US Marine Corps."  
Audiological tests revealed moderately severe sensorineural 
hearing loss bilaterally, that met the provisions of 
38 C.F.R. § 3.385 to constitute a disability for VA purposes.  
The examiner opined that "the veteran's current hearing loss 
and tinnitus is most likely the result of noise trauma 
experienced in the US Marine Corps."

The examiner reviewed the claims file and service medical 
records in making this opinion.  Those service medical 
records show that the veteran's specialty in service was 
supply man.  However, he was assigned to the Headquarters and 
Supply Battery of a Light Anti-aircraft Missile Battalion.  
The physician at the September 2002 VA examination reviewed 
the veteran's claims folder and apparently thought that the 
level of noise exposure for a member of the Headquarters and 
Supply Battery of a Light Anti-aircraft Missile Battalion was 
sufficient to produce the hearing loss and tinnitus that the 
veteran currently experiences.  The examiner also noted the 
veteran's post-service occupational noise exposure in his 
position and a carpenter and nonetheless found that the 
hearing loss and tinnitus were most likely the result of 
inservice noise exposure.  There is medical evidence in 
support of the veteran's claim, but there is no contrary 
medical evidence.

Accordingly, the Board finds that evidence shows that it is 
at least as likely as not that the veteran's bilateral 
hearing loss and tinnitus were incurred in service.  
Therefore, service connection for bilateral hearing loss and 
tinnitus is granted.


ORDER

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.


REMAND

A preliminary review of the record indicates that the 
veteran's claim requires additional development.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A (West Supp. 2001).

The September 2002 VA examination reports shows that the 
veteran was diagnosed as having hepatitis C.  During the 
examination, the veteran stated that he believed he 
contracted hepatitis C from an in-service air gun 
vaccination.  The veteran provided the examiner, Dr. R.L., a 
history that included alcoholism and non-intravenous drug 
use.  Dr. R. L. observed tattoos on the veteran's arms during 
the examination, identifying multiple tattoos, chronic 
alcoholism, and use of illicit drugs, as the three high risk 
etiologies of the veteran's hepatitis C.  Dr. R. L. opined 
that "the hepatitis he has is probably due to one of the 
three etiologies already discussed previously and that the 
possibility that a needle was contaminated by a air gun 
vaccine, I would have to assume and presume many things, 
which is not feasible in this examination."

Clarification of the VA examiner's medical opinion is needed, 
as the etiology of the hepatitis C is unclear.  While the 
examiner found that the veteran's tattooing, alcoholism, and 
illicit drug use were the most likely causes of the hepatitis 
C, the examiner also noted that the veteran had a tattoo in 
service.  The veteran's July 1969 service entrance 
examination showed only a scar on the left hand for the skin 
examination.  The July 1971 service separation examination 
showed a tattoo "T.J." on the upper right deltoid.  The 
current examination shows that the veteran has multiple 
tattoos which were apparently acquired after service.  The 
Board finds that a more specific opinion regarding whether 
the veteran's hepatitis C is as likely as not the result of 
that tattoo acquired in service and the air gun injection is 
needed to properly decide this claim.  

Accordingly, this case is REMANDED for the following:

   1.  Arrange for Dr. R.L. to review the 
claims folder 
   and a copy of this remand.  This review 
should be 
indicated in the examination report.  
Specifically, the examiner should 
provide an opinion as to whether it is 
as likely as not (50 percent or more 
probability) that the veteran's 
hepatitis C is related to an in-service 
air gun vaccination and his inservice 
tattoo of "T.J." on the upper left 
deltoid, or whether the hepatitis C is 
more likely to be the result of other 
risk factors to include the tattoos 
acquired post-service.  If Dr. R.L. is 
no longer available, please forward 
this request for a supplemental opinion 
to another examiner.
	
2.  Following completion of the 
foregoing, review the issue on appeal.  
If the decision remains adverse to the 
veteran, he and his representative 
should be furnished a supplemental 
statement of the case and afforded the 
applicable period of time within which 
to respond.  Thereafter, subject to 
current appellate procedures, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


